DETAILED ACTION
Amendment received on December 13, 2021 has been acknowledged. Claims 1, 11 and 20 have been amended and entered. Therefore, claims 1-20 are pending. 
Response to Amendment
Applicant’s amendments are sufficient to overcome 35 USC 101 and 35 USC 103 rejections.  Application is in condition for allowance.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 13, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 103 of claims 1-20 has been withdrawn. 
Drawings
The drawings were received on November 7, 2019.  These drawings are sufficient.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Webb et al. U.S. Patent #7,574,403 and Barton U.S. Patent 6,164,533. 
Webb et al. is directed to a method of doing business in a retail environment employs a patronage incentive system incorporating a rounding up saving software program which provides a customer making a purchase at a point-of-sale terminal of participating retailers with an option to round up the price of purchase to the nearest dollar (or higher), to credit the difference between the rounded and the retail price to an account once the purchase is made, and to invest the savings into a single predetermined mutual fund. The rounding up program establishes a personal account for each customer, establishes a cumulative account with the single mutual fund, interacts with the customer, and, upon the request of customer, provides the customer with the information regarding his/her account current and/or prospective. Webb et al., Abstract. 
Barton is directed to a system is provided for automatically contributing monies to a savings program upon making a purchase. Included is an input device for generating an identification signal for identifying an account holder and a monetary signal monetary amount. Also provided is a service provider connected to the input device for receiving the identification signal and the monetary signal for calculating signal representative of a savings program contribution based on the monetary amount. A saving program provider is connected to the service provider for receiving the signal representative of the savings program contribution amount and further contribute the savings program contribution to an investment of the holder of the corresponding card. Barton, Abstract. 
Webb et al. nor Barton teach the limitations of the claimed invention, where a transaction gateway server, over a data network, during a point of sale (POS) transaction, a computation server, which is located remotely from the communications device and remotely from any POS terminal involved in the POS transaction, intercepts, over the data network, a first transaction instantiated by the 
Moreover, none of the prior art of record remedies the deficiencies found in Webb et al. and Barton or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simpson, U.S. Patent #6,070,153 discusses system and method for automatically investing a portion of a credit card interest charged amount in an investment account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687